Citation Nr: 0823874	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for status post right 
meniscectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial rating for 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to January 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, continued 
a 30 percent rating for a right knee disability.

This case was previously remanded by the Board in decisions 
dated in June 2004 and June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of this appeal, the veteran requested and 
was provided with a hearing before a traveling Veterans' Law 
Judge sitting at the RO.  The hearing was conducted in 
October 2003.  Since then, the Veterans' Law Judge who 
presided over the 2003 hearing has retired from the Board.  
The veteran was thus offered an opportunity to choose between 
being scheduled for another hearing before a new Veterans' 
Law Judge, or to waive his right to a new hearing and proceed 
with adjudication of the appeal.  In correspondence received 
by the veteran in June 2008, he elected to have another 
hearing at the RO before a new traveling Veterans' Law Judge.  
Therefore, the case must be remanded to the RO to comply with 
his request.

	(CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

Pursuant to the veteran's request that was 
received in June 2008, the RO must place 
the veteran's name on the docket for a 
hearing before a traveling Veterans' Law 
Judge at the RO, according to the date of 
receipt of his request to be rescheduled 
for such a hearing.  The veteran should be 
afforded the opportunity to review his 
claims folder before the date of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


